—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Fisher, J.), rendered February 21, 1995, convicting him of murder in the second degree, upon a jury verdict and imposing sentence. The appeal brings up for review the denial of that branch of the defendant’s omnibus motion which was to suppress physical evidence and identification testimony.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review, without merit, or do not require reversal. Bracken, J. P., Friedmann, Florio and McGinity, JJ., concur.